 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BENJAMIN SERRATOS III,                            No. 2:18-cv-0077 MCE KJN P
12                       Petitioner,
13           v.                                         ORDER
14    THE PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                         Respondent.
16

17

18          Petitioner is a state prisoner, proceeding pro se. On March 30, 2021, former counsel for
19   petitioner, Jason Thomas Campbell, filed a “Notice of Appearance.” (ECF No. 54.)
20   Subsequently, former counsel filed a motion for extension of time to file objections.
21          Mr. Campbell is informed that under Local Rule 182(g), substitution of counsel is
22   accomplished by seeking court approval for the substitution, not by filing a notice of appearance.
23   Because petitioner is proceeding pro se, he must agree to the substitution in writing before the
24   court can address the proposed substitution.
25          Accordingly, IT IS HEREBY ORDERED that:
26          1. Petitioner is granted twenty-one days in which to file a proposed substitution of
27   attorney; and
28
 1              2. In addition to petitioner, the Clerk of the Court shall send a copy of this order to

 2   petitioner’s former counsel, Jason Thomas Campbell.

 3   Dated: May 11, 2021
 4

 5   /serr0077.ins

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
